PER CURIAM
In this civil commitment case, the state concedes that the trial court erred in finding that appellant is a mentally ill person in need of commitment.
Appellant seems to concede that she has a mental disorder. The medical examiner diagnosed her as suffering from schizophrenia. However, appellant argues, and the state concedes, that the record does not contain clear and convincing evidence to support the trial court’s finding that appellant is unable to meet her basic needs or is dangerous to others. We accept the concession.
Reversed.